Case 2:19-cv-00070-JRG-RSP Document 400 Filed 08/21/20 Page 1 of 1 PageID #: 16609



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

    GREE, INC.,                                  §
                                                 §
                Plaintiff,                       §
                                                 §
    v.                                           §        Case No. 2:19-cv-00070-JRG-RSP
                                                 §
    SUPERCELL OY,                                §
                                                 §
                Defendant.                       §

                                             ORDER

          Defendant Supercell filed a Motion for Partial Summary Judgment of No Direct

   Infringement of Certain Method, Systems, and Apparatus Claims. (Dkt. No. 193.) Magistrate

   Judge Payne entered a Report and Recommendation (Dkt. No. 342), recommending denial of

   Defendant’s Motion for Summary Judgment. Defendant has now filed Objections (Dkt. No.

   364), with Plaintiff GREE, Inc. filing a Response. (Dkt. No. 382.)
     .
          After conducting a de novo review of the briefing on the Motion to Amend, the Report

   and Recommendation, and the briefing on Defendant’s Objections, the Court agrees with the

   reasoning provided within the Report and Recommendation and concludes that the Objections

   fail to show that the Report and Recommendation was erroneous. Consequently, the Court

   OVERRULES Defendant’s Objections and ADOPTS the Report and Recommendation and

   orders that the Motion for Partial Summary Judgment (Dkt. No. 193) is DENIED.

         So ORDERED and SIGNED this 21st day of August, 2020.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
